191 S.W.3d 909 (2006)
Luis RODRIGUEZ, Appellant
v.
The STATE of Texas, Appellee.
No. 05-06-00333-CR.
Court of Appeals of Texas, Dallas.
May 15, 2006.
*910 Houston Smith, Law Offices of Houston Smith, P.C., Terrell, for appellant.
Ed Walton, District Attorney, and Christian T. Souza, Assistant District Criminal Attorney, for The State of Texas.
Before Justices FITZGERALD, FRANCIS, and LANG-MIERS.

OPINION
Opinion by Justice LANG-MIERS.
Luis Rodriguez was charged in juvenile court with capital murder. Following a hearing, the trial judge waived the juvenile court's jurisdiction and transferred appellant to criminal court. Appellant filed a notice of appeal from the transfer order. The State has filed a letter with this Court questioning our jurisdiction over the appeal. We agree with the State that we do not have jurisdiction.
A defendant may appeal an order certifying him to stand trial as an adult and transferring him to criminal court "only in conjunction with the appeal of a conviction or an order of deferred adjudication for the offense for which the defendant was transferred to criminal court." TEX.CODE CRIM. PROC. ANN. art. 44.47(b) (Vernon Supp.2005) (emphasis added). Neither appellant's notice of appeal nor the record reflect that the proceedings have resulted in either a judgment of conviction or deferred adjudication order. Accordingly, we have no jurisdiction over the appeal. See id.
We dismiss the appeal for want of jurisdiction.